1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDE CARR,                                    )   Case No. 1:17-cv-01769-DAD-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   FINDINGS AND RECOMMENDATIONS
13          v.                                           REGARDING THE PARTIES’ MOTIONS FOR
                                                     )   SUMMARY JUDGMENT
14                                                   )
     TED PRUITT,
                                                     )   (ECF Nos. 74, 78)
15                 Defendant.                        )
                                                     )
16                                                   )

17          Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for summary judgment, filed on January 7,

20   2021, and Defendant’s motion for summary judgment, filed on February 16, 2021.

21                                                       I.

22                                      RELEVANT BACKGROUND

23          This action is proceeding on a claim against Ted Pruitt (“Defendant”) for deliberate indifference

24   in violation of the Eighth Amendment. (ECF Nos. 14, 15.)

25          Defendant filed an answer on November 13, 2018. (ECF No. 22.)

26          On December 11, 2018, Defendant filed a motion to revoke Plaintiff’s in forma pauperis status
27   and require prepayment of the filing fee. (ECF No. 23.) On January 14, 2019, Plaintiff filed an

28   opposition to the motion to revoke his in forma pauperis status. (ECF No. 26.)

                                                         1
1           On February 6, 2019, the undersigned issued Findings and Recommendations recommending

2    that Defendant’s motion to revoke Plaintiff’s in forma pauperis status be denied. (ECF No. 27.)

3           On May 22, 2019, the Findings and Recommendations were adopted in full, and Defendant’s

4    motion to revoke Plaintiff’s in forma pauperis status was denied. (ECF No. 29.)

5           On May 23, 2019, the Court issued the discovery and scheduling order. (ECF No. 30.)

6           On July 8, 2019, the Court referred the case to post-screening Alternative Dispute Resolution,

7    stayed the case for 60 days, and scheduled a settlement conference for August 29, 2019. (ECF No. 35.)

8           On September 4, 2019, after the case did not settle, the Court lifted the stay of the proceedings

9    and amended the discovery and scheduling order. (ECF No. 46.)

10          On April 17, 2020, Plaintiff filed a motion for summary judgment. (ECF No. 56.) Defendant

11   filed an opposition on May 11, 2020. (ECF No. 58.)

12          On May 20, 2020, the undersigned issued Findings and Recommendations recommending that

13   Plaintiff’s motion for summary judgment be denied, without prejudice, pursuant to Federal Rule of Civil

14   Procedure 56(d). (ECF No. 59.) The Findings and Recommendations were adopted in full on June 25,

15   2020. (ECF No. 66.)

16          On January 7, 2021, Plaintiff filed a second motion for summary judgment. (ECF No. 74.)

17   Defendant filed an opposition on January 28, 2021. (ECF No. 75.)

18          On February 16, 2021, Defendant filed a motion for summary judgment. (ECF No. 78.) Plaintiff

19   filed an opposition on March 5, 2021, and Defendant filed a reply on March 19, 2921. (ECF Nos. 81,

20   84, 85.)

21                                                      II.

22                                            LEGAL STANDARD

23          A.      Summary Judgment Standard

24          Any party may move for summary judgment, and the Court shall grant summary judgment if

25   the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

26   judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted); Washington Mut. Inc. v.

27   U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position, whether it be that a fact is disputed

28   or undisputed, must be supported by (1) citing to particular parts of materials in the record, including

                                                         2
1    but not limited to depositions, documents, declarations, or discovery; or (2) showing that the materials

2    cited do not establish the presence or absence of a genuine dispute or that the opposing party cannot

3    produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted).

4    The Court may consider other materials in the record not cited to by the parties, but it is not required

5    to do so. Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031

6    (9th Cir. 2001); accord Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

7           In resolving cross-motions for summary judgment, the Court must consider each party’s

8    evidence. Tulalip Tribes of Washington v. Washington, 783 F.3d 1151, 1156 (9th Cir. 2015); Johnson

9    v. Poway Unified Sch. Dist., 658 F.3d 954, 960 (9th Cir. 2011). A cross-motion for summary

10   judgment requires the court to apply the same standard and rule on each motion independently. Creech

11   v. N.D.T. Indus., Inc., 815 F. Supp. 165, 166–67 (D.S.C. 1993). When both parties have moved for

12   summary judgment, “[t]he granting of one motion does not necessarily warrant the denial of the other

13   motion, unless the parties base their motions on the same legal theories and same set of material

14   facts.” Stewart v. Dollar Fed. Sav. & Loan Ass'n, 523 F. Supp. 218, 220 (S.D. Ohio 1981) (citing

15   Schlytter v. Baker, 580 F.2d 848, 849 (5th Cir. 1978)). Plaintiff bears the burden of proof at trial, and

16   to prevail on summary judgment, he must affirmatively demonstrate that no reasonable trier of fact

17   could find other than for him. Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).

18   Defendant does not bear the burden of proof at trial and in moving for summary judgment, he need

19   only prove an absence of evidence to support Plaintiff’s case. In re Oracle Corp. Sec. Litig., 627 F.3d

20   376, 387 (9th Cir. 2010).

21          In judging the evidence at the summary judgment stage, the Court does not make credibility

22   determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984

23   (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all inferences in the light most

24   favorable to the nonmoving party and determine whether a genuine issue of material fact precludes entry

25   of judgment, Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d at 942

26   (quotation marks and citation omitted).

27          In arriving at these Findings and Recommendations, the Court carefully reviewed and considered

28   all arguments, points and authorities, declarations, exhibits, statements of undisputed facts and responses

                                                         3
1    thereto, if any, objections, and other papers filed by the parties. Omission of reference to an argument,

2    document, paper, or objection is not to be construed to the effect that this Court did not consider the

3    argument, document, paper, or objection. This Court thoroughly reviewed and considered the evidence

4    it deemed admissible, material, and appropriate.

5                                                       III.

6                                                 DISCUSSION

7           A.      Summary of Plaintiff’s Allegations

8           Plaintiff alleges that on June 21, 2016, while he was performing his job as a waste manager in

9    the California Prison Industry Authority (CAL-PIA) food and beverage shop, Defendant Pruitt,

10   Plaintiff’s supervisor, required Plaintiff to manual lift and stack bags of compacted plastic weighing

11   between 90 to 150 pounds onto pallets without the aid of compacting machinery. Plaintiff alleges that

12   he performed this work under threat of discipline and termination. According to Plaintiff, requiring him

13   to manually package and stack bags of compacted plastic violated state and federal guidelines, laws,

14   policies, regulations and practices and procedures for maintaining a safe working environment. As a

15   result of Defendant’s demand that Plaintiff work without mechanical assistance, Plaintiff claims that he

16   sustained injuries to his back, neck, and genital areas, requiring ongoing medical treatment, and

17   continued severe pain, suffering and discomfort.

18          B.      Plaintiff’s Motion for Summary Judgment

19          Plaintiff moves for summary judgment against Defendant Pruitt claiming that he required

20   Plaintiff to compact and lift plastic bags that Plaintiff was unable to lift, resulting in an injury to

21   Plaintiff’s back and groin areas.

22          Defendant opposes Plaintiff’s motion and argues that he has failed to offer any evidence that

23   Defendant Pruitt was aware that Plaintiff was filling the garbage bags to a level that Plaintiff was unable

24   to lift, or that Defendant Pruitt was aware that Plaintiff was stacking heavy waste materials without the

25   assistance of another inmate, which was required by Plaintiff’s work agreement.

26   ///

27   ///

28   ///

                                                         4
1               1.      Plaintiff’s Statement of Relevant Undisputed Facts1

2               a.      Plaintiff Claude Carr was in the employ of California Substance Abuse Treatment

3    Facility (CSATF) CALPIA (California Prison Industry Authority) Food and Beverage Shop at the waste

4    disposal position from April 1, 2016 through June 21, 2016. (Ex. A.)

5               b.      On June 21, 2016, Defendant Ted Pruitt was employed as a Supervisor and was present

6    at CSATF CALPIA Food and Beverage Shop. (Ex. B.)

7               c.      As Supervisor it was Defendant’s responsibility to instruct inmates in their daily duties

8    in the CALPIA. (Ex. C.)

9               d.      On January 2, 2015, a work order request was submitted by N. Maloy altering that a

10   compactor had a loose handle and metal worn away. (Ex. D.)

11              e.      On March 16, 2016, a work order request was submitted by Farrell altering that

12   “compactor is leaking hydraulic fluid and electric need service (light not working). (Ex. E.)

13              f.      On May 2, 2016, a work order was submitted by “maintenance” alerting that “compactor

14   needs to be replaced. The seal is busted on the ram.” (Ex. F.)

15              g.      On June 21, 2016, the compacting machine was inoperable as it was leaking hydraulic

16   fluid, and Plaintiff did not return to work after that date. (Ex. G.)

17              2.      Analysis of Plaintiff’s Motion

18              The Eighth Amendment protects prisoners from inhumane conditions of confinement as well as

19   inhumane methods of punishment. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.2006). The

20   prohibition against cruel and unusual punishment applies to all conditions within a prison, including

21   work programs, medical care, housing facilities, security measures, etc. See, e.g., Rhodes v. Chapman,

22   452 U.S. 337, 344–47 (1981). To be actionable, a prison official’s conduct “must involve more than

23   ordinary lack of due care for the prisoner’s interests or safety.” Whitley v. Albers, 475 U.S. 312, 319

24   (1986); see also Estelle v. Gamble, 429 U.S. 97, 104 (1976); Wilson v. Seiter, 501 U.S. 294, 298–99

25   (1991) (“It is obduracy and wantonness, not inadvertence or error in good faith, that characterize the

26   conduct prohibited by the Cruel and Unusual Punishments Clause, whether that conduct occurs in

27
28   1
         Hereinafter referred to as “PUdF.”

                                                            5
1    connection with establishing conditions of confinement, supplying medical needs, or restoring official

2    control over a tumultuous cellblock”). “[D]eliberate indifference describes a state of mind more

3    blameworthy than negligence.” Farmer v. Brennan, 511 U.S. 825, 835–36 & n. 4 (1994); Toguchi v.

4    Chung, 391 F.3d 1051, 1057(9th Cir. 2004).

5            An unsafe workplace alone does not equal a per se violation of the Eighth Amendment. See

6    Osolinski v. Kane, 92 F.3d 934, 938 (9th Cir.1996). In the context of prisoner working conditions, the

7    Eighth Amendment is implicated only when a prisoner alleges that a prison official compelled him to

8    “perform physical labor which [was] beyond [his] strength, endanger[ed his life] or health, or cause[d]

9    undue pain.” Morgan, 465 F.3d at 1045, quoting Berry v. Bunnell, 39 F.3d 1056 (9th Cir. 1994). Prison

10   officials are liable for a prisoner’s workplace injury only if they were deliberately indifferent to a

11   substantial risk of serious harm. Farmer, 511 U.S. at 837 (“the official must both be aware of the facts

12   from which the inference could be drawn that a substantial risk of harm exists, and he must also draw

13   the inference”); see Wilson, 501 U.S. at 298–99, 302–03 (the official must actually know of the risk yet

14   fail to take reasonable measures to ensure the prisoner’s safety); see also LeMaire v. Mass, 12 F.3d 1444

15   (9th Cir. 1993). Even “[i]f a prison official should have been aware of the risk, but was not, then the

16   official has not violated the Eighth Amendment, no matter how severe the risk.” Farmer, 511 U.S. at

17   834.

18           Although a prison official’s conduct need not have been undertaken for the purpose of causing

19   an inmate harm before it violates the constitution, a “sufficiently culpable state of mind” requires that

20   the conduct involve more than mere negligence. Id. at 837, 847 (nothing less than recklessness in the

21   criminal sense, that is, subjective disregard of a risk of harm of which the actor is actually aware, satisfies

22   the “deliberate indifference” element of an Eighth Amendment claim). If the risk of harm was obvious,

23   the trier of fact may infer that a defendant knew of the risk, but obviousness per se will not impart

24   knowledge as a matter of law. Id. at 840–42.

25           Here, Plaintiff has failed to demonstrate that he is entitled to judgment as a matter of law. It is

26   undisputed that on June 21, 2016, Defendant Ted Pruitt was employed as a Supervisor and was present

27   at CSATF CALPIA Food and Beverage Shop.                   (PUdF b.)    As Supervisor it was Defendant’s

28   responsibility to instruct inmates in their daily duties in the CALPIA. (PUdF c.) On January 2, 2015, a

                                                           6
1    work order request was submitted by N. Maloy altering that a compactor had a loose handle and metal

2    worn away. (PUdF d.) On March 16, 2016, a work order request was submitted by Farrell altering that

3    “compactor is leaking hydraulic fluid and electric need service (light not working). (PUdF e.) On May

4    2, 2016, a work order was submitted by “maintenance” alerting that “compactor needs to be replaced.

5    The seal is busted on the ram.” (PUdF f.) On June 21, 2016, the compacting machine was inoperable

6    as it was leaking hydraulic fluid, and Plaintiff did not return to work after that date. (PUdF g.) In

7    support of his opposition, Defendant cites to portions of Plaintiff’s deposition testimony which he argues

8    fails to demonstrate entitlement to judgment as a matter of law. In deciding a motion for summary

9    judgment, a court may not resolve conflicting evidence. Soremekun v. Thrifty Payless, Inc., 509 F.3d at

10   984. Rather, summary judgment may be granted only when there is no genuine issue of material fact

11   and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

12   Liberty Lobby, Inc., 477 US 242, 248 (1986). Plaintiff has failed to carry his initial burden of

13   demonstrating that summary judgment is proper and that no reasonable trier of fact could find other than

14   for him. Based on the evidence presented, Plaintiff has failed to demonstrate, as a matter of law, that

15   there is no reasonable genuine issue of material fact that Defendant personally participated in the alleged

16   constitutional violation, or that Defendant had knowledge of the alleged safety risk. Accordingly,

17   Plaintiff’s motion for summary judgment as a matter of law must be denied.

18          C.      Defendant’s Motion for Summary Judgment

19          Defendant moves for summary judgment on the grounds that he is entitled to

20   judgment as a matter of law. Defendant submits the undisputed evidence establishes that when the

21   compacting machine was broken, Plaintiff’s job consisted of pushing a cart around the shop from

22   station to station collecting discarded plastic bags. Plaintiff then manually compacted the bag of

23   collected garbage by stepping on it, then stacking the bags until they could be moved to the outside

24   dumpster. Plaintiff did not weigh the bags of garbage, does not know how much the bags weighed, and

25   was not ordered by Defendant Pruitt to collect a specific amount of garbage to fill each collection bag.

26   Plaintiff chose the amount of garbage that each collection bag contained. The weight of the manually

27   compacted garbage is generally between fifty and sixty pounds, below Plaintiff’s lifting restriction of

28   seventy-five pounds. Additionally, Plaintiff did not complain to Defendant Pruitt that manually

                                                         7
1    collecting and stacking the garbage was causing him back pain or injury. Defendant also argues he is

2    entitled to qualified immunity because no prison official would reasonably believe that having an

3    inmate pick up and stack garbage manually violated the Eighth Amendment.

4               In opposition, Plaintiff argues that Defendant has failed to offer evidence that he was not

5    deliberately indifferent to Plaintiff’s health and safety when he ignored Plaintiff’s complaint that he

6    was having difficulty lifting and threatened Plaintiff with disciplinary action and termination if he

7    could not complete the task.

8               1.      Defendant’s Statement of Relevant Undisputed Facts2

9               a.      Plaintiff Claude Carr is a state prisoner who was housed at CSATF at all times material

10   to the matters at issue. (Defs.’ Ex. A, Attach. 1, declaration of J. Barba and documents from

11   Plaintiff’s central file, DX A-1, p. 3.) Plaintiff was assigned to work in the Food and Bread shop as a

12   handler between January and June 2016. (Defs.’ Ex. C.)

13              b.      Defendant T. Pruitt is the Industrial Supervisor of the Food and Bread Shop at CSATF

14   at all times material to the matters at issue. (ECF No. 1, at section B(2).)

15              c.      Each inmate who works in the CALPIA Food and Beverage Shop goes through an

16   orientation where they receive training on industrial safety practices. (Defs.’ Ex. B, Declaration of T.

17   Pruitt ¶ 4.)

18              d.      Inmates who work in the Food and Beverage Shop also received monthly safety

19   training. (Id.)

20              e.      One safety technique that is emphasized is the technique for proper lifting. (Id.)

21   Inmates are taught that if they need assistance lifting anything, they are to seek the help of other

22   inmates in the shop before trying to lift a heavy item by themselves. (Defs.’ Ex. B, ¶ 5.)

23              f.      Inmates in the Food and Beverage Shop can also take part in an inmate employability

24   program, where they receive additional information on various subjects, and take a test regarding the

25   information they have learned. (Defs.’ Ex B, ¶ 8.) For every test the inmate passes he gets milestones.

26   The milestone take time off of the inmate’s sentence. (Id.)

27
28   2
         Hereinafter referred to as “DUdF.”

                                                            8
1             g.       One such test is the TPC 109, regarding industrial safety and health. This test also

2    includes information on proper lifting techniques.3 (Defs.’ Ex. B, ¶ 9.)

3             h.       Plaintiff took the TCP 109 course and passed, earning a certificate and milestone credit.

4    (Defs.’ Ex. B, ¶ 10.)

5             i.       On January 26, 2015, Plaintiff signed the Code of Safe Practices for PIA Food

6    Packaging – CSATF. (Defs’ Ex. C, attachment 1, declaration of C. Mossingler and documents from

7    Plaintiff’s CALPIA file, pp. 13, 15.)

8             j.       That document contains a section on lifting that states, “use proper lifting, reaching,

9    and carrying techniques and wears and wears proper personal protective equipment when required.

10   Get help if you need to move a heavy object.” (Defs.’ Ex. B, ¶ 7.)

11            k.       In June 2015, Plaintiff was assigned as a Food and Beverage Handler. (Defs.’ Ex. B, ¶

12   11.) In that position, Plaintiff used a compactor to compress and stack plastic waste. (Id.) The

13   compacting machine that Plaintiff used feeds collected plastic waste, generally bread wrappers, into

14   the machine. (Id.) When the machine is full, the compactor bundles the waste. (Id.)

15            l.       Each of the machine compressed bundles of plastic waste weighs approximately 150

16   pounds. (Defs.’ Ex. B, ¶ 12.)

17            m.       Once the machine compacts the plastic waste, the bottom portion of the compactor is

18   detached and wheeled to a pallet. The operator then uses a lift that is also part of the lower portion of

19   the compactor, and moves the compacted bundle onto a pallet where it remains until it is loaded onto a

20   trailer by the dock workers. (Defs.’ Ex. B, ¶ 13.)

21            n.       When the compacting machine is broken, the plastic waste must still be collected and

22   packaged into compacting bags and loaded onto pallets. (Defs.’ Ex. B, ¶ 14.)

23            o.       Every fifteen minutes, the assigned inmate walks the floor, pushing a cart from station

24   to station to collect the plastic waste from the machines into a compactor bag. (Defs.’ Ex. B, ¶ 15.) A

25
26
27   3
       Plaintiff attempts to dispute this fact by stating that he brought his safety concerning to Defendants’ attention who
     threatened with disciplinary action or termination. However, Plaintiff mischaracterizes this fact, and his response is
28   outside the scope of the fact. Accordingly, this fact is undisputed.

                                                                   9
1    compacting bag is fitted onto the cart, and fixed to remain open so the inmate doesn’t have to hold the

2    bag while he is filling it. (Id.)

3             p.       The inmate puts as much plastic waste into the compactor bag as he can, and then ties

4    off the bag. (Defs.’ Ex. B, ¶ 16.)

5             q.       As the bags are manually filled and tied off, they are loaded onto a pallet one by one,

6    then wrapped with stretch wrap to keep the bags from falling over. (Defs’ Ex. B, ¶ 17.)

7             r.       Using a pallet jack, the inmate worker puts the pallet onto the dock, where it is later

8    placed onto a trailer by the dock workers. (Defs.’ Ex. B, ¶ 18.)

9             s.       According to Defendant, the hand-compacted bags generally weigh between fifty to

10   sixty pounds. (Defs.’ Ex. B, ¶ 19.) Plaintiff has never weighed a manually compacted bag of plastic

11   waste, and only guessed they weighed between ninety and 150 pounds. (Defs.’ Ex. D, transcript of

12   Plaintiff’s deposition, at 24:1-7; 26:7-21.)4

13            t.       When the compacting machine was inoperable in 2016, Plaintiff was assigned to collect

14   and compact the plastic waste manually. (Defs.’ Ex. B, ¶ 20; transcript of Plaintiff’s deposition, at

15   25:10-24.)

16            u.       In June 2016, Plaintiff was compacting and lifting the bags manually. (Defs.’ Ex. B, ¶

17   20. Prior to the injury at issue in this action, Plaintiff had a lifting restriction of seventy-five pounds.

18   (Defs.’ Ex. A-1 p. 4; Defs’ Ex. D, transcript of Plaintiff’s deposition, at 20:19-21:19; 22:18-19.)

19            v.       Defendant did not tell Plaintiff to put a specific amount of collected waste into each

20   compacting bag. (Defs’ Ex. B, ¶ 21.)

21            w.       On June 21, 2016, Plaintiff informed Defendant that he injured himself. (Defs.’ Ex B,

22   ¶ 25.)

23            2.       Analysis of Defendant’s Motion

24            In the operative complaint, Plaintiff attests, under penalty of perjury, that he was subjected to

25
26
27
     4
      Defendant’s estimate of the weight was conducted after the incident at issue and after Plaintiff filed this action. (Defs.’
28   Ex. D, transcript of Plaintiff’s deposition at 26:22-27:1.)

                                                                  10
1    wanton and unnecessary infliction of pain when, on June 21, 2016, “on threat of disciplinary and

2    termination, by (PIA) Supervisor [Defendant], to manually perform the labors of the compacting

3    machinery, which were, to compact, lift, and aid in the stacking onto pallets, bags of compacted plastic

4    weighing between 90-150 pounds each, which resulted in Plaintiff sustaining injuries to his back,

5    neck, and genital areas, requiring ongoing medical treatment….” (Compl. at 5.)5 In his opposition,

6    Plaintiff elaborates that he informed Defendant that he was having difficulty lifting the compacted

7    bags, and Defendant thereafter threatened him with disciplinary action and termination which

8    compelled Plaintiff to complete the task. (Opp’n at 2.) However, Plaintiff submits that he had no

9    authority to assign another inmate to assist him with lifting the compacted bags. (Id.)

10            In contrast, Defendant attests, under penalty of perjury, that Plaintiff “never informed him that

11   he was incapable of performing the compacting manually, or that he need[ed] assistance to do the job

12   manually.” (Defs.’ Ex. B, ¶ 22.) Defendant further attests that Plaintiff never told him that he had a

13   pre-existing back injury that made lifting difficult, and had Plaintiff informed him he would have

14   reassigned him, or accompanied him in some other way. (Id. ¶¶ 23-24.)

15            The parties do not dispute that on June 21, 2016, Plaintiff had a medical chrono which restricting

16   him from lifting in excess of 75 pounds.6 (DUdF u.) There is also no dispute that on June 21, 2016, the

17   compacting machine was inoperable, and Plaintiff was assigned to collect the plastic waste manually.

18   (DUdF t.) Further, Defendant admits that he advised Plaintiff to seek the assistance of another inmate

19   if necessary. (Defs.’ Ex. B, at ¶ 21.) Plaintiff reasons that he must have communicated his complaint

20   to Defendant otherwise he would not have instructed Plaintiff to get help from another inmate. (Opp’n

21   at 3.) Based on the parties’ dispute circumstances the surrounding of the incident on June 21, 2016, and

22   based on the evidence presented, there is a genuine issue of material fact in dispute that hinges on the

23   credibility of the parties which cannot resolve the issue by way of motion for summary judgment. See

24
25
     5
       A verified complaint signed under penalty of perjury may be considered an affidavit in opposition to a motion for
26   summary judgment to the extent that it sets forth facts within the Plaintiff's personal knowledge that are admissible into
     evidence. See Schroeder v. McDonald, 55 F.3d 454, 460 (9th Cir. 1995).
27
     6
       While Defendant submits that the manually packed bags weighed no more than 50 pounds, this information was obtained
28   after the incident at issue and does not resolve what Defendant knew before or at the time of the incident at issue.

                                                                  11
1    Morgan v. Morgensen, 465 F.3d at 1044, 1046 (summary judgment on Eighth Amendment claim

2    properly denied in case brought by prisoner whose thumb was torn off by a printing press that was

3    known to have loose chains that “caused the press to buck and shake”); Wallis v. Baldwin, 70 F.3d 1074,

4    1076-77 (9th Cir. 1995) (requiring inmates to clean from attic material known to contain dangerous

5    asbestos without protective gear demonstrated deliberate indifference). Accordingly, Defendant’s

6    motion for summary judgment should be denied.

7            Defendant also argues he is entitled to qualified immunity because taking the facts in the light

8    most favorable to Plaintiff, there is no evidence that a reasonable supervisor in Defendant Pruitt’s position

9    would have appreciated that having Plaintiff manually package and lift plastic waste would create an

10   obvious risk of harm.

11           “Qualified immunity shields public officials from civil damages for performance of

12   discretionary functions. It is ‘an immunity from suit rather than a mere defense to liability; and like an

13   absolute immunity, it is effectively lost if a case is erroneously permitted to go to trial.’ ” Mueller v.

14   Auker, 576 F.3d 979, 992 (9th Cir. 2009) (italics in original and citation omitted). “Qualified

15   immunity shields a [correctional] officer [or medical staff member] from suit when [they] make[ ] a

16   decision that, even if constitutionally deficient, reasonably misapprehends the law governing the

17   circumstances [they] confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004). “The purpose of

18   this doctrine is to recognize that holding officials liable for reasonable mistakes might unnecessarily

19   paralyze their ability to make difficult decisions in challenging situations, thus disrupting the effective

20   performance of their public duties.” Mueller, 576 F.3d at 993.

21           “In resolving questions of qualified immunity at summary judgment, courts engage in a two-

22   pronged inquiry. The first asks whether the facts, ‘[t]aken in the light most favorable to the party

23   asserting the injury, ... show the officer’s conduct violated a [federal] right[.]’ ” Tolan v. Cotton, 572

24   U.S. 650, 655-56 (2014) (citation omitted). “The second prong of the qualified-immunity analysis asks

25   whether the right in question was ‘clearly established’ at the time of the violation.” Id. at 656 (citation

26   omitted). In applying the qualified immunity doctrine, courts may “exercise their sound discretion in

27   deciding which of the two prongs of the qualified immunity analysis should be addressed first in light

28   of the circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).

                                                          12
1           It is not required that there be a case directly on point before concluding that the law is clearly

2    established, “but existing precedent must have placed the statutory or constitutional question beyond

3    debate.” Stanton v. Sims, 571 U.S. 3, 6 (2013) (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741

4    (2011). A right is clearly established where it is “sufficiently clear that every reasonable official would

5    [have understood] that what he is doing violates that right.” Hines v. Youseff, 914 F.3d 1218, 1229

6    (9th Cir. 2019) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). In determining if the right is

7    clearly established, the court must consider the law, “in light of the specific context of the case, not as

8    a broad general proposition.” Hines v. Youseff, 914 F.3d at 1229 (quoting Mullenix v. Luna, 577 U.S

9    7, 12 (2015)).

10          Here, the alleged conduct in Defendant threatening disciplinary action and/or termination if

11   Plaintiff did not continue to manually package and lift the plastic waste despite Plaintiff’s complaint

12   that he could not do so safely, if true, constitutes deliberate indifference to Plaintiff's safety. Qualified

13   immunity protects “all but the plainly incompetent or those who knowingly violate the law.” Malley v.

14   Briggs, 475 U.S. 335, 341 (1986). Viewing the evidence in the light most favorable to Plaintiff, the

15   contours of Plaintiff's rights under the Eighth Amendment were sufficiently clear that a reasonable

16   officer would understand that his or her actions were unlawful in the situation confronted. Saucier v.

17   Katz, 533 U.S. 194, 202 (2001). Accordingly, Defendant is not entitled to judgment as a matter of law

18   based on qualified immunity.

19                                                        IV.

20                                           RECOMMENDATIONS

21          Based on the foregoing, it is HEREBY RECOMMENDED that:

22          1.        Plaintiff’s motion for summary judgment be denied; and

23          2.        Defendant’s motion for summary judgment be denied.

24          These Findings and Recommendations will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days after

26   being served with these Findings and Recommendations, the parties may file written objections with

27   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendations.” The parties are advised that failure to file objections within the specified time

                                                          13
1    may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.

2    2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    June 1, 2021
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       14
